Exhibit 10.1

EMPIRE RESORTS

EXECUTIVE DEFERRED COMPENSATION PLAN

Established Effective January 1, 2017

EMPIRE RESORTS, INC., a Delaware corporation, has established the Empire Resorts
Executive Deferred Compensation Plan, effective January 1, 2017, to enable
Eligible Employees to enter into agreements in order to defer the receipt of
current Compensation from the Company in accordance with the terms of the Plan.

ARTICLE 1 — Definitions

For purposes of interpreting the Plan and related documents (including Deferral
Election Forms), the following definitions shall apply:

Annual Deferral: the amount of Compensation which a Participant elects to defer
under a Deferral Commitment pursuant to Article 3 of the Plan.

Beneficiary: the person or persons or entity designated by a Participant to
receive his benefit under the Plan in the case of the Participant’s death, in
accordance with Article 9 of the Plan.

Board: the Board of Directors of Empire Resorts, Inc.

Change in Control: the occurrence of any of the following:

(i) A tender offer (or series of related offers) shall be made and consummated
for the ownership of 50% or more of the outstanding voting securities of the
Company, unless as a result of such tender offer more than 50% of the
outstanding voting securities of the surviving or resulting corporation or
entity shall be owned in the aggregate by (A) the shareholders of the Company
(as of the time immediately prior to the commencement of such offer), or (B) any
employee benefit plan of the Company or its subsidiaries, and their affiliates;

(ii) The Company shall be merged or consolidated with another corporation,
unless as a result of such merger or consolidation more than 50% of the
outstanding voting securities of the surviving or resulting corporation or
entity shall be owned in the aggregate by (A) the shareholders of the Company
(as of the time immediately prior to such transaction); provided, that a merger
or consolidation of the Company with another corporation which is controlled by
persons owning more than 50% of the outstanding voting securities of the Company
shall constitute a Change in Control unless the Board, in its discretion,
determines otherwise, or (B) any employee benefit plan of the Company or its
subsidiaries, and their affiliates;

(iii) The Company shall sell substantially all of its assets to another entity
that is not wholly owned by the Company, unless as a result of such sale more
than 50% of such assets shall be owned in the aggregate by (A) the shareholders
of the Company (as of the time immediately prior to such transaction), or
(B) any employee benefit plan of the Company or its subsidiaries, and their
affiliates;

(iv) A Person shall acquire 50% or more of the outstanding voting securities of
the Company (whether directly, indirectly, beneficially or of record), unless as
a result of such acquisition more than



--------------------------------------------------------------------------------

50% of the outstanding voting securities of the surviving or resulting
corporation or entity shall be owned in the aggregate by (A) the shareholders of
the Company (as of the time immediately prior to the first acquisition of such
securities by such Person), or (B) any employee benefit plan of the Company or
its subsidiaries, and their affiliates; or

(v) The individuals who, as of the date hereof, constitute the members of the
Board (the “Current Board Members”) cease, by reason of a financing, merger,
combination, acquisition, takeover or other non-ordinary course transaction
affecting the Company, to constitute at least a majority of the members of the
Board unless such change is approved by the Current Board Members.

Notwithstanding the foregoing, a Change in Control shall not occur unless such
transaction constitutes a change in the ownership of the Company, a change in
the effective control of the Company, or a change in the ownership of a
substantial portion of the Company’s assets under Section 409A of the Code.

Code: the Internal Revenue Code of 1986, as amended, and the regulations
promulgated and other authoritative guidance issued thereunder.

Committee: the committee appointed by the Board to administer the Plan pursuant
to Article 9 of the Plan.

Company: Empire Resorts, Inc., its subsidiaries and divisions, and its
successors and assigns.

Compensation: a Participant’s salary and cash bonuses, before reductions
for deferral, payable for a Plan Year.

Deferral Account: the account established on the books of the Company in
accordance with Section 4.1 to track all amounts deferred by a Participant under
the Plan, Company contributions (if any) made under Article 5, and any earnings
(or losses) attributable thereto.

Deferral Commitment: an election made by a Participant to defer Compensation
pursuant to Articles 2 and 3 of the Plan for which a Deferral Election Form has
been submitted by the Participant.

Deferral Contribution Period: the period of one Plan Year, or such other period
as the Committee may permit in its discretion, over which the Participant has
elected to defer Compensation pursuant to Article 3 of the Plan.

Deferral Election Form: a written or electronic agreement between the Company
and a Participant, entered into pursuant to Section 2.1, pursuant to which the
Participant elects to participate in the Plan and make a Deferral Commitment.

Disability (or Disabled): the inability of a Participant to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months.

Eligible Employee: an officer or senior member of the management of the Company
(i) who is a “highly compensated employee” (as defined in Section 414(q) of the
Code), or (ii) who is specifically designated by the Committee in writing as
eligible to participate in the Plan.



--------------------------------------------------------------------------------

ERISA: the Employee Retirement Income Security Act of 1974, as amended, and the
regulations promulgated and authoritative guidance issued thereunder.

Funds: certain investment alternatives designated by the Committee from time to
time for determining earnings (and losses) attributable to the Deferral Accounts
of Participants in accordance with Section 4.4.

Participant: an Eligible Employee who is participating in the Plan as provided
in Article 2, or a former Eligible Employee for whom a Deferral Account is being
maintained under the Plan.

Participating Company: a member of Company’s “controlled group” (within the
meaning of Section 414(b), (c) or (m) of the Code) that adopts the Plan by means
of a written instrument with the consent of the Company. References herein to
the ‘Company’ will be deemed to include each Participating Company, unless the
context indicates otherwise.

Person: a “Person” within the meaning of Section 3(a)(9) of the Securities
Exchange Act of 1934, as modified and used in Sections 13(d) and 14(d) thereof;
provided, that a Person shall not include (A) the Company or any of its
subsidiaries; (B) a trustee or other fiduciary holding securities under an
employee benefit plan of the Company or any of its subsidiaries; (C) an
underwriter temporarily holding securities pursuant to an offering of such
securities; or (D) a corporation owned, directly or indirectly, by the
shareholders of the Company in substantially the same proportion as their
ownership of stock of the Company.

Plan: the Empire Resorts Executive Deferred Compensation Plan, as set forth in
this document, and as the same may be amended, modified, supplemented, and
restated from time to time.

Plan Year: the twelve (12)-month period from January 1 through December 31.

Separation from Service: a Participant’s “separation from service” (within the
meaning of Treas. Reg. § 1.409A-3(i)(3)) with the Company for any reason,
whether voluntary or involuntary.

Unforeseeable Emergency: a Participant’s unexpected need for cash arising from
an unforeseeable emergency (within the meaning of Treas. Reg. § 1.409A-3(i)(3)),
as determined by the Committee. A cash need arising from foreseeable events such
as, for example, the purchase of a residence or education expenses shall not be
considered a Financial Hardship.

Valuation Date: the last day of each calendar quarter, or such other dates as
the Committee may determine in its discretion, which must be at least annually,
for the valuation of a Participant’s Deferral Account.



--------------------------------------------------------------------------------

ARTICLE 2 — Participation

2.1 Deferral Election Form. Each Eligible Employee will be offered an annual
opportunity to defer Compensation to be earned in the following Plan Year. Each
such Eligible Employee may make an irrevocable election to participate in the
Plan and to make a Deferral Commitment effective as of the first day of a Plan
Year by submitting a Deferral Election Form prior to the start of such Plan Year
specifying the amount of the Deferral Commitment and the time and form of
payment for such Deferral Commitment in accordance with Article 6. The Deferral
Election Form must be submitted to the Committee no later than December 31 of
the Plan Year preceding the Plan Year for which Compensation is to be earned.

Notwithstanding the foregoing, an employee who first becomes an Eligible
Employee after the beginning of a Plan Year will be eligible to participate in
the Plan following the date he became an Eligible Employee and may elect to
participate in the Plan and to make a Deferral Commitment for that Plan Year
with respect to Compensation to be earned on and after such date by submitting a
Deferral Election Form specifying the time and form of payment under the Plan to
the Committee within thirty days following the date the employee became an
Eligible Employee.

Notwithstanding the foregoing, if any Compensation constitutes
“performance-based compensation” within the meaning of Treas. Reg. §
1.409A-1(e), then the time period for making a Deferral Commitment with respect
to such amounts shall end no later than six months before the end of the Plan
Year during which such Compensation is earned (and in no event later than the
date on which the amount of the Compensation becomes readily ascertainable).

2.2 Continuation of Participation. Deferral Commitments made for one Plan Year
shall not be effective with respect to any subsequent Plan Year unless the
Committee, in its sole discretion, determines to allow “evergreen” elections to
me made. In general, a new Deferral Commitment shall be required with respect to
each Plan Year during which an Eligible Employee wishes to participate in the
Plan. Notwithstanding anything contained herein to the contrary, a Participant
who has elected to participate in the Plan by making a Deferral Commitment shall
continue as a Participant in the Plan for purposes of such Deferral Commitment
even though in any subsequent Plan Year, such Participant elects not to make a
new Deferral Commitment or ceases to be an Eligible Employee. A Participant
shall not be eligible to make a new Deferral Commitment unless the Participant
is an Eligible Employee with respect to the Plan Year for which a Deferral
Commitment is to be made.

ARTICLE 3 — Form of Deferral Commitments

3.1 Deferral Commitment. Subject to Sections 3.2 and 3.3, a Participant may
elect on a Deferral Election Form to defer an amount equal to (i) a specified
dollar amount or (ii) a specified percentage of Compensation so long as the
amount of Compensation net of the amount deferred does not fall below any
applicable thresholds determined by the Committee in its sole discretion. Once
made, a Participant’s Deferral Commitment is irrevocable for the Plan Year
except as provided in Section 7.2. A Participant may change his Deferral
Commitment annually for any subsequent Plan Year by filing a new Deferral
Election Form prior to the beginning of such Plan Year. The Committee, in its
sole discretion, will determine rules regarding the deferral of Compensation, as
necessary or appropriate including, without limitation, to determine whether
“evergreen” elections may be made.

3.2 Minimum Deferral Commitment. A Participant may not elect to defer less than
$2,000 of Compensation in any one Plan Year.



--------------------------------------------------------------------------------

3.3 Maximum Deferral Commitment. The maximum amount a Participant may defer in
any one Plan Year is 50% of salary and 100% of any cash bonus. The Committee, in
its sole discretion, may establish alternative maximum Deferral Commitment
limits for the purpose of controlling the Company’s financial obligations under
the Plan or for any other reason deemed necessary.

ARTICLE 4 — Deferral Accounts

4.1 Deferral Accounts. A Deferral Account shall be established for each
Participant. The Deferral Account shall be credited with the applicable portion
of a Participant’s Annual Deferral as of the date such amounts would otherwise
have been paid to the Participant, and any earnings or losses thereon.

4.2 Statements of Account. The Committee shall provide periodically (but no less
frequently than annually) to each Participant a statement setting forth the
balance of the Deferral Account maintained for such Participant.

4.3 Vesting of Deferral Accounts. A Participant shall be fully vested at all
times in the amount of Annual Deferrals and any earnings attributable thereto
credited to his Deferral Account. A Participant shall be vested in any Company
contributions and any earnings attributable thereto credited to the
Participant’s Deferral Account to the extent determined by the Committee in its
sole discretion. In the event the Participant dies or becomes Disabled prior to
becoming fully vested in his Deferral Account, the Participant shall became
fully vested in any unvested amounts credited to his Deferral Account as of the
day prior to his date of death or Disability.

4.4 Earnings (or Losses) on Deferral Accounts. The Committee will designate
Funds which a Participant may select from in determining the deemed rate of
return for amounts credited to his Deferral Account. A Participant’s Deferral
Account shall be credited with all deemed earnings (or losses) generated by the
Funds, as elected by the Participant from time to time. Participants may
allocate their Deferral Account among the Funds available under the Plan only in
whole percentages. Notwithstanding that the deemed rates of return credited to
Participants’ Deferral Accounts are based upon the actual performance of the
corresponding Funds, the Company shall not be obligated to actually invest any
Compensation deferrals made by Participants under this Plan in such Funds or in
any other investment funds. The deemed rate of return, positive or negative,
credited under each Fund is based upon the actual investment performance of each
corresponding Fund that the Committee may designate from time to time, shall
equal the total return of each such Fund net of asset based charges, including,
without limitation, money management fees and Fund expenses. The Committee may,
on a prospective basis, add additional Funds or delete any of the Funds from the
menu of Funds made available to Participants. A Participant may change the Funds
to which his Deferral Account is deemed to be invested with whatever frequency
is determined by the Committee. Each such change may include a reallocation of
the Participant’s existing Deferral Account in whole percentages and/or a change
in investment allocation of amounts to be credited to the Participant’s Deferral
Account in the future, as the Participant may elect.

4.5 Valuation of Deferral Accounts. The value of a Participant’s Deferral
Account as of any Valuation Date shall equal the amounts theretofore credited to
such Deferral Account, including any deemed earnings (or losses) on each such
Fund in accordance with Section 4.4, through the day preceding such date, less
the amounts theretofore deducted from such Deferral Account.

ARTICLE 5 — Company Contributions

5.1 The Company may from time to time, in its discretion, credit the Deferral
Account of each Participant who is an Eligible Employee with a Company
contribution. The amount and timing of the



--------------------------------------------------------------------------------

Company contribution, if any, shall be determined by the Committee, in its sole
discretion, and nothing contained herein shall require or obligate the Company
to make a Company contribution on behalf of any Participant.

5.2 Company contributions credited to a Participant’s Deferral Account, if any,
shall be distributed to a Participant only to the extent such amounts are
vested. A Participant shall become vested in Company contributions made on his
behalf, and all deemed earnings (or losses) attributable thereto, in accordance
with Section 4.3.

ARTICLE 6 — Payment of Benefits

 

6.1 Payment of Deferral Accounts.

(a) Distributions upon Separation from Service, Death, Disability or Change in
Control. Subject to Section 6.1(b), upon the earliest to occur of a
Participant’s Separation from Service, death or Disability, or a Change in
Control, the Company shall pay to the Participant the vested balance of the
Participant’s Deferral Account. Payment shall be made in accordance with the
form of payment elected by the Participant on the Deferral Election Form
submitted by the Participant at the time the Deferral Commitment for the
applicable Plan Year was made. If no election is submitted, payment will be made
as a lump sum payment. A Participant may elect the following forms of payment: 

 

  (i) Lump Sum Payment. A lump sum payment equal to the balance of the
applicable Deferral Account no later than ninety (90) days following the
Participant’s Separation from Service, death, Disability, or the occurrence of a
Change in Control; provided, that if such 90-day period straddles two calendar
years, such lump sum payment will be made in the later year. The Participant’s
Deferral Account balance shall be determined as of the Valuation Date
immediately preceding the date payment is to be made.

 

  (ii) Installment Payments. Annual installment payments in substantially equal
amounts over a period of five (5), ten (10), or fifteen (15) years. Installment
payments shall commence no later than ninety (90) days following the
Participant’s Separation from Service, death, Disability, or the occurrence of a
Change in Control; provided, that if such 90-day period straddles two calendar
years, such installment payments will commence in the later year. The
Participant’s Deferral Account balance shall be determined as of the Valuation
Date immediately preceding the date payment is to commence.

The decision as to the actual payment date within such 90-day period under
(i) and (ii), above, shall be made unilaterally by the Committee, and the
Participant shall have no right, directly or indirectly, to designate the year
in which the distribution is to be made.

(b) Distributions on a Fixed and Determinable Date. Notwithstanding
Section 6.1(a), at the time a Participant makes a Deferral Commitment, a
Participant can elect to receive a distribution of all or a portion of the
Compensation deferred for a Deferral Contribution Period on a fixed and
determinable date designated by the Participant thereon. If a Participant elects
a distribution in accordance with this Section, payment will be made in
accordance with the form of payment elected by the Participant (which shall be
one of the forms set forth in Section 6.1(a)), as reflected on the Deferral
Election Form submitted by the Participant at the time the Deferral Commitment
was made. Payment will be made or will commence (i) no later than the end of the



--------------------------------------------------------------------------------

year in which the fixed and determinable date occurs, or if later, by the 15th
day of the third month following such date. The decision as to the actual
payment date under this section shall be made unilaterally by the Committee, and
the Participant shall have no right, directly or indirectly, to designate the
year in which the distribution is to be made.

(c) Distributions on Account of an Unforeseeable Emergency. A Participant or
Beneficiary may apply for and receive a distribution on account of an
Unforeseeable Emergency from his Deferral Account if the Committee determines
that such distribution is on account of an Unforeseeable Emergency and the
conditions described below have been satisfied. To receive such a distribution,
the Participant or Beneficiary must file a written application with the
Committee and furnish such supporting documentation as the Committee, in its
discretion, may require. The application shall specify the basis for the
distribution and the dollar amount to be distributed. If such a distribution is
approved by the Committee, distribution shall be made as of the Valuation Date
coincident with or next following such approval, and such distribution shall be
made in a lump sum payment as soon as administratively practicable after such
Valuation Date. The amount of the distribution shall not exceed the amount
reasonably necessary to satisfy the Participant’s or Beneficiary’s proven
Unforeseeable Emergency (including amounts necessary to pay any applicable
income taxes or penalties reasonably anticipated to result from the
distribution). A distribution on account of an Unforeseeable Emergency shall not
be made after the death of the Participant or after the occurrence of any event
triggering the right to a distribution. The Participant’s deferral election for
the remainder of the Plan Year shall be cancelled after receipt of a
distribution under this Section. Thereafter, the Participant may complete, in
accordance with Sections 2.1 and 3.1, a new Deferral Election Form effective as
of the first day of the first Plan Year commencing after the date of such
distribution.

(d) Subsequent Elections. A Participant may change his election with respect to
all or a portion of his Deferral Account to an allowable alternative form of
payment described in Section 6.1(a) or to postpone commencement of payment to a
later Plan Year by submitting a new Deferral Election Form to the Committee;
provided that any such election change shall be made in accordance with the
requirements of Section 409A of the Code and that no subsequent election may
result in an impermissible acceleration of payment as described in Section 409A
of the Code. A Participant may make a subsequent election to postpone payment of
the applicable Deferral Account to a later Plan Year or to change the form of
payment, provided that:

 

  (i) the subsequent election must be made at least twelve (12) months prior to
the date on which the first scheduled payment is to occur;

 

  (ii) the subsequent election may not take effect until at least twelve
(12) months after the date on which the subsequent election is made; and

 

  (iii) the first payment with respect to which such election is made must be
deferred for a period of not less than five (5) years from the date such payment
would otherwise have been made.

For purposes of this Section 6.1, all payments, including installment payments,
shall be treated as separate payments for purposes of Section 409A of the Code.

The Committee may prescribe limitations with respect to subsequent elections
under this Section 6.1(c) as it deems necessary or appropriate, subject to the
requirements of Section 409A of the Code.



--------------------------------------------------------------------------------

6.2 Pre-Retirement Survivor Benefit. If a Participant dies prior to his
Separation from Service or Disability, the occurrence of a Change in Control, or
the date specified in an election made pursuant to Section 6.1(b), the Company
shall pay to the Participant’s Beneficiary the balance of the Participant’s
Deferral Account, determined as of the Valuation Date next following the death
of the Participant. Payment shall be made to the Participant’s Beneficiary in a
lump sum no later than ninety (90) days following the date of the Participant’s
death.

6.3 Post-Retirement Survivor Benefit. If a Participant dies after installment
payments have commenced, but prior to distribution of his vested Deferral
Account in full, the Company shall pay to the Participant’s Beneficiary the
remaining schedule of installment payments.

6.4 Section 162(m) Delay. If the Committee reasonably anticipates that delaying
the time that payment is to be made or commence to be made to a Participant
would increase the probability that the deductibility for federal income tax
purposes of such payments would not be limited by Section 162(m) of the Code,
the Committee may unilaterally delay the time of the making or commencement of
payments until the earliest date at which the Committee reasonably anticipates,
or should reasonably anticipate, that the deductibility of such payments would
be so limited.

6.5 Permissible Acceleration Events. Notwithstanding anything in the Plan to the
contrary, the Committee, in its sole discretion, may accelerate payment of all
or a portion of a Participant’s vested Deferral Account upon the occurrence of
any of the events (“Acceleration Events”) set forth in this Section 6.5. The
Committee’s determination of whether payment may be accelerated in accordance
with this Section 6.5 shall be made in accordance with Treas. Reg. §
1.409A-3(j)(4).

(a) Domestic Relations Orders. The Committee may accelerate payment of a
Participant’s vested Deferral Account to the extent necessary to comply with a
domestic relations order (as defined in Section 414(p)(1)(B) of the Code).

(b) Limited Cashouts. The Committee may accelerate payment of a Participant’s
vested Deferral Account to the extent that (i) the aggregate amount in the
Participant’s Deferral Account does not exceed the applicable dollar amount
under
Section 402(g)(1)(B) of the Code, (ii) the payment results in the termination of
the Participant’s entire interest in the Plan and any plans that are aggregated
with the Plan pursuant to Treas. Reg. § 1.409A-1(c)(2), and (iii) the
Committee’s decision to cash out the Participant’s Deferral Account is evidenced
in writing no later than the date of payment.

(c) Payment of Employment Taxes. The Committee may accelerate payment of all or
a portion of a Participant’s vested Deferral Account (i) to pay the Federal
Insurance Contributions Act tax imposed under Sections 3010, 3121(a) and
3121(v)(2) of the Code (the “FICA Amount”), or (ii) to pay the income tax at
source on wages imposed under Section 3401 of the Code or the corresponding
withholding provisions of applicable state, local or foreign tax laws as a
result of the payment of the FICA Amount and the additional income tax at source
on wages attributable to the pyramiding Section 3401 wages and taxes; provided,
however, that the total payment under this Section 6.5(c) shall not exceed the
FICA Amount and the income tax withholding related to the FICA Amount.

(d) Payment Upon Income Inclusion. The Committee may accelerate payment of all
or a portion of a Participant’s vested Deferral Account to the extent that the
Plan fails to meet the requirements of Section 409A of the Code; provided that,
the amount accelerated shall not exceed the amount required to be included in
income as a result of the failure to comply with Section 409A of the Code.



--------------------------------------------------------------------------------

(e) Termination of the Plan. The Committee may accelerate payment of all or a
portion of a Participant’s vested Deferral Account upon termination of the Plan
in accordance with Treas. Reg. § 1.409A-3(j)(4)(ix).

(f) Payment of State, Local or Foreign Taxes. The Committee may accelerate
payment of all or a portion of a Participant’s vested Deferral Account for:

 

  (i) the payment of state, local or foreign tax obligations arising from
participation in the Plan that relate to an amount deferred under the Plan
before the amount is paid or made available to the Participant (the “State,
Local and Foreign Tax Amount”); provided, however, the accelerated payment
amount shall not exceed the taxes due as a result of participation in the Plan;
and/or

 

  (ii) the payment of income tax at source on wages imposed under Section 3401
of the Code as a result of such payment and the payment of the additional income
tax at source on wages imposed under Section 3401 of the Code attributable to
the additional Section 3401 wages and taxes; provided however, the accelerated
payment amount shall not exceed the aggregate of the State, Local and Foreign
Tax Amount and the income tax withholding related to such amount.

(g) Certain Offsets. The Committee may accelerate payment of all or a portion of
the Participant’s vested Deferral Account to satisfy a debt of the Participant
to the Company or an Affiliate incurred in the ordinary course of the service
relationship between the Company and the Participant; provided, however, the
amount accelerated shall not exceed $5,000 and the payment shall be made at the
same time and in the same amount as the debt otherwise would have been due and
collected from the Participant.

(h) Bona Fide Disputes as to Right to Payment. The Committee may accelerate
payment of all or a portion of a Participant’s vested Deferral Account where the
payment is part of a settlement between the Company or an Affiliate and the
Participant of an arm’s length, bona fide dispute as to the Participant’s right
to the deferred amount.

ARTICLE 7 — Conditions Related to Benefits

7.1 Spendthrift Provision. No Participant or Beneficiary shall have any interest
in any Deferral Account which can be transferred, nor shall any Participant or
Beneficiary have any power to anticipate, alienate, dispose of, pledge or
encumber the same while in the possession or control of the Company, nor shall
the Committee recognize any assignment thereof, either in whole or in part, nor
shall any Deferral Account be subject to attachment, garnishment, execution
following judgment or other legal process before the Deferral Account is
distributed to the Participant or Beneficiary. The power to designate
Beneficiaries to receive the Deferral Account of a Participant in the event of
such Participant’s death shall not permit or be construed to permit such power
or right to be exercised by the Participant so as thereby to anticipate, pledge,
mortgage or encumber such Participant’s Deferral Account or any part thereof,
and any attempt of a Participant to so exercise said power in violation of this
provision shall be of no force and effect and shall be disregarded by the
Committee.

7.2 No Right to Company Assets. The benefits paid under the Plan shall be paid
from the general assets of the Company, and Participants and Beneficiaries shall
be no more than unsecured general creditors of the Company with respect to their
benefits with no special or prior right to any assets of the



--------------------------------------------------------------------------------

Company for payment of any obligations hereunder. Notwithstanding the foregoing,
the Company, in its sole discretion, may set aside assets, in a trust or
otherwise, to satisfy its obligations under the Plan; provided, however, that
any such trust or other arrangement shall not create, in favor of any
Participant, any right or lien in or against any of the assets of the Company;
and provided further, that any such trust or other funding arrangement created
with respect to a Participant’s Deferral Account shall satisfy the requirements
of Section 409A(b) of the Code.

7.3 Protective Provisions. Each Participant shall cooperate with the Committee
by furnishing any and all information requested by the Committee in order to
facilitate the payment of benefits hereunder, taking such physical examinations
as the Committee may deem necessary, and taking such other actions as may be
requested by the Committee. If a Participant refuses to cooperate or makes any
material misstatement or nondisclosure of information, then no benefits will be
payable hereunder to such Participant or his Beneficiary.

7.4 Withholding. As a condition of participation in the Plan, each Participant
shall make appropriate arrangements as requested by the Company for the
satisfaction of any federal, state or local income tax withholding requirements
and Social Security or other employment tax requirements applicable to the
payment and/or vesting of benefits under the Plan and the Company and its
affiliates shall have the right to deduct from any amounts otherwise payable
under the Plan, any federal, state, local or other applicable taxes required to
be withheld.

7.5 Specified Employees. Notwithstanding any provision of the Plan to the
contrary, any amount payable under the Plan on account of a Separation from
Service to a Participant who is determined to be a “specified employee” (as
defined in Treas. Reg. § 1.409A-1(i)) shall be suspended until the first date
that is six (6) months following the Participant’s Separation from Service (or
if earlier, upon the date of the Participant’s death); provided, that if the
form of payment to such Participant is annual installments under
Section 6.1(a)(ii), the first payment to the Participant after the lapse of the
six-month suspension period shall include any payment that would have been made
earlier but for such suspension.

7.6 Permissible Distribution Event. Notwithstanding any provision of the Plan to
the contrary, distributions from the Plan shall only be made upon an event and
in a manner permitted by Section 409A of the Code. If a payment is not made by
the designated payment date under Section 6.1(a) or 6.1(b), the payment shall be
made by December 31 of the calendar year in which the designated date occurs. In
no event shall a Participant, directly or indirectly, designate the calendar
year of payment, except as permitted under Section 409A of the Code.

ARTICLE 8 — Administration of the Plan

The Committee shall administer the Plan and interpret, construe and apply its
provisions in accordance with its terms. The Committee shall determine in its
sole discretion those employees who are eligible to participate in the Plan and
shall have the right, subject to the requirements of Section 409A of the Code,
to set guidelines for participation in the Plan including, but not limited to,
the type, manner and level of Deferral Commitments. The Committee shall further
establish, adopt or revise such other rules and regulations as it may deem
necessary or advisable for the administration of the Plan. The Committee shall
also have the power to interpret, administer, reconcile any inconsistency in,
correct any defect in and/or supply any omission in the Plan and any instrument,
or agreement relating to the Plan; and exercise discretion to make any and all
other determinations which it determines to be necessary or advisable for the
administration of the Plan. All decisions of the Committee shall be final and
binding on Participants and Beneficiaries. The Committee’s determinations under
the Plan need not be uniform and any such



--------------------------------------------------------------------------------

determinations may be made selectively among Participants. The individuals
serving on the Committee shall, except as prohibited by law, be indemnified and
held harmless by the Company from any and all liabilities, costs, and expenses
(including reasonable legal fees and costs), to the extent not covered by
liability insurance, arising out of any action taken by any member of the
Committee with respect to the Plan in good faith.

ARTICLE 9 — Beneficiary Designation

9.1 Beneficiary Designation. A Participant shall have the right at any time to
designate any person or persons as a Beneficiary(ies), both primary and
contingent, to whom payment under the Plan shall be made in the event of the
Participant’s death. The Beneficiary designation shall be effective when it is
submitted in writing and delivered to the Committee (or its designee) during the
Participant’s lifetime on a form prescribed or approved by the Committee. A
Participant shall have the right to change or revoke any such designation from
time to time by filing a new designation or notice of revocation with the
Company, and no notice to any Beneficiary nor consent by any Beneficiary shall
be required to effect any such change or revocation.

9.2 Failure to Designate Beneficiary. If a Participant fails to designate a
Beneficiary before his death, or if no designated Beneficiary survives the
Participant, the Committee shall direct the Company to pay the balance of the
Participant’s Deferral Account in a lump sum to the first class of the following
classes of automatic Beneficiaries with a member surviving the Participant and
(except in the case of surviving issue) in equal shares if there is more than
one member in such class surviving the Participant : (i) surviving spouse;
(ii) surviving issue per stirpes and not per capita; (iii) surviving parents;
(iv) the executor or administrator for the Participant’s estate; in each case
within ninety (90) days of the date of death; provided, however, that the
Committee may require such proof of right and identity of such person or persons
as the Committee deems appropriate and necessary.

ARTICLE 10 — Amendment and Termination of the Plan

10.1 Amendment of the Plan. The Plan may be amended or modified at any time, in
whole or in part, by the Committee; provided, however, that no such amendment
may materially adversely affect the rights of any Participant without his
consent, unless required to comply with law.

10.2 Termination of the Plan. The Board may at any time terminate the Plan as to
all or any group of Participants. In the event the Plan is terminated,
distributions will be made in accordance with Article 6, subject to the
requirements of Section 409A of the Code.

ARTICLE 11 — Miscellaneous

11.1 Successors of the Company. The rights and obligations of the Company under
the Plan shall inure to the benefit of, and shall be binding upon, the
successors and assigns of the Company.

11.2 Top Hat Plan. The Plan is intended to be an unfunded plan maintained
primarily to provide deferred compensation for the benefit of a select group of
management or highly compensated employees, within the meaning of Sections 201,
301, and 401 of ERISA, and therefore to be exempt from the provisions of Title I
of ERISA to the maximum extent provided therein.

11.3 Employment Not Guaranteed. Nothing contained in the Plan, nor any action
taken hereunder, shall be construed as a contract of employment or as giving any
Participant any right to continued employment with the Company and nothing in
the Plan shall interfere in any way with the right of the



--------------------------------------------------------------------------------

Company or any affiliate to terminate the Participant’s employment or service at
any time with or without notice and with or without cause.

11.4 Gender, Number. All pronouns and variations thereof shall be deemed to
refer to both the masculine or feminine gender. As the context may require, the
singular may be read as the plural and the plural as the singular.

11.5 Captions. The captions of the articles and sections of the Plan are for
convenience only and shall not control or affect the meaning or construction of
any of its provisions.

11.6 Validity. In the event any provision of the Plan is held invalid, void or
unenforceable, the same shall not affect, in any respect whatsoever, the
validity of any other provisions of the Plan.

11.7 Waiver of Breach. The waiver by the Company of any breach of any provision
of the Plan by a Participant shall not operate or be construed as a waiver of
any other provision or any subsequent breach by the Participant.

11.8 Applicable Law. The Plan shall be governed by and construed in accordance
with the laws of the State of New York except to the extent preempted by Federal
law.

11.9 Notice. Any notice or filing required or permitted to be given to the
Company under the Plan shall be sufficient if in writing or hand-delivered, or
sent by registered or certified mail, return receipt requested, to the principal
office of the Company, directed to the attention of the Committee. Such notice
shall be deemed given as of the date of delivery, or if delivery is made by
mail, as of the date shown on the postmark on the receipt for registration or
certification.

11.10 Section 409A. The Plan is intended to comply with the applicable
requirements of Section 409A of the Code, and shall be operated and interpreted
consistent therewith. To the extent that any provision of the Plan would cause a
conflict with the requirements of Section 409A of the Code, or would cause the
administration of the Plan to fail to satisfy the requirements of Section 409A
of the Code, such provision shall be deemed null and void to the extent
permitted by applicable law. Notwithstanding the foregoing, the Company makes no
representation that the Plan complies with Section 409A of the Code and shall
have no liability to any Participant for any failure to comply with Section 409A
of the Code.

11.11 No Warranties. Neither the Company nor the Committee warrants or
represents that the value of any Participant’s Deferral Account will increase.
Each Participant assumes the risk in connection with the deemed investment of
his Deferral Account.

ARTICLE 12 — Claims Procedure

12.1 Claim. A Participant or, following the Participant’s death, a Beneficiary
(collectively referred to in this Article XII as a “Claimant”) may submit a
claim for benefits under the Plan. Any claim for benefits under this Plan shall
be made in writing to the Committee.

12.2 Claim Decision. If such claim for benefits is wholly or partially denied,
the Committee shall, within ninety (90) days after receipt of the claim, notify
the Claimant of the denial of the claim unless special circumstances require an
extension of time for processing the claim, which extension shall not exceed one
hundred eighty (180) days from receipt of the claim. If such extension is
required, written notice of the extension shall be furnished to the Claimant
prior to the termination of the initial ninety (90)-day period and shall
indicate the special circumstances requiring an extension of time and the date
by



--------------------------------------------------------------------------------

which the Committee expects to render a final decision. A notice of denial shall
be in writing, shall be written in a manner calculated to be understood by the
Claimant, and shall contain the specific reason or reasons for denial of the
claim, a specific reference to the pertinent Plan provisions upon which the
denial is based, a description of the additional material or information
(if any) necessary to perfect the claim, together with an explanation of why
such material or information is necessary, and an explanation of the claims
review procedure set forth below, including a statement of the Claimant’s right
to bring a civil action under Section 502(a) of ERISA following an adverse
benefit determination on review.

12.3 Request for Review. Within sixty (60) days after the receipt by a Claimant
of a written notice of denial of a claim, the Claimant may file a written
request with the Committee that it conduct a full and fair review of the denial
of the claim for benefits. The Claimant, or his duly authorized representative,
may receive, upon request and free of charge, reasonable access to, and copies
of, all documents, records and other information relevant to the Claimant’s
claim for benefits. The Claimant, or his duly authorized representative, may
also submit written comments, documents, records and other information relating
to the claim for benefits, and the review will take into account such items. If
the Claimant does not request a review of the initial determination within such
sixty (60)-day period, the Claimant shall be barred from challenging the
determination.

12.4 Review of Decision. After considering all of the materials presented by the
Claimant, the Committee shall deliver to the Claimant, or his authorized
representative, a written decision on the claim within sixty (60) days after the
receipt of the request for review. If there are special circumstances that
require an extension of time, the sixty (60)-day period may be extended to one
hundred twenty (120) days. If such extension is required, written notice shall
be furnished to the Claimant, or his authorized representative, prior to the
termination of the initial sixty (60)-day period and shall indicate the special
circumstances requiring an extension of time and the date by which the final
decision will be rendered. The decision shall be written in a manner calculated
to be understood by the Claimant, include the specific reason or reasons for the
decision, include a statement that the Claimant is entitled to receive upon
request and free of charge, access to and copies of all documents and other
information relevant to the claim, contain a specific reference to the pertinent
Plan provisions upon which the decision is based, and include a statement
describing the Claimant’s right to bring an action under Section 502(a)
of ERISA.

12.5 Limitations Period. Any action that is filed by, or on behalf of, a
Participant or Beneficiary with respect to the Plan must be brought within two
years of when the cause of action arose; provided, however, that such individual
may not bring any action unless he has exhausted all of his actual or potential
rights under this Article 12.

12.6 Claims Procedures Mandatory. The internal claims procedures set forth in
this Article 12 are mandatory. If a Claimant fails to follow these claims
procedures, or to timely file a request for appeal in accordance with this
Article 12, the denial of the Claim shall become final and binding on all
persons for all purposes.